Quinn, J.
Plaintiff sued defendants in common pleas court of Detroit. Defendant Ranee A. Jones appeared and defended. Jury trial resulted in a verdict of no cause for action from which plaintiff has appealed.
Suit was filed on a contract attached to plaintiff’s declaration. The contract is designated “Sears revolving charge account agreement”. It is signed Mrs. Ranee Jones, conceded to be the wife of Ranee A. Jones, and it obligated Mrs. Ranee Jones to pay for merchandise purchased on the revolving charge account The account showed a balance due at time *387of trial of $661.12. Ranee A. Jones denied he was obligated on the contract and denied making any payments on it. It is undisputed on the record that Ranee A. Jones made no purchases from plaintiff and that when plaintiff first saw him about the account some four months after the last purchase, he questioned his responsibility for the account. The record does not show that Ranee A. Jones made any of the payments credited to the account.
The controlling issues before this court are whether Ranee A. Jones authorized the contract or purchases or whether he ratified the contract. The record is devoid of proof of these issues, and we are compelled to hold that plaintiff has proved none of them. Winchell v. Mixter (1946), 316 Mich 151. This fact also disposes of plaintiff’s alleged'error on the part of the trial judge in refusing to give plaintiff’s request to charge on ratification.
Plaintiff contends the trial court erred in limiting jury decision to the question of authorization of the contract by Ranee A. Jones. Since the record contains no proof of authorization or proof from which authorization might be inferred, this was not error. In fact, defendant’s motion for directed verdict at the close of plaintiff’s proofs should have been granted. Marshall & Ilsley Bank v. Mooney (1919), 205 Mich 518.
Plaintiff further contends the trial court erred in not submitting to the jury the issue of defendant’s liability on the theory that the merchandise purchased was necessaries and in failing to give plaintiff’s request to charge on this theory. Plaintiff’s declaration precluded submission of the necessaries theory to the jury, and a charge to the jury on that theory would have been error. Iler v. Baker (1890), 82 Mich 226. Plaintiff chose to stand on its declaration on a specific contract. Even though alerted by *388argument of counsel and rulings of the court on defendant’s motion for directed verdict that the pleadings and proof then before the court limited the issue to the contract, plaintiff made no move to amend.
Plaintiff also claims the trial court erred in determining there was nothing in the record to sustain a finding that Ranee A. Jones suppressed evidence material to plaintiff’s case. The trial court was correct in this respect.
Plaintiff’s remaining claims of error dealing with rulings of the trial court on evidentiary matters are so unsubstantial and unsubstantiated they do not merit discussion.
Affirmed, with costs to appellee.
Lesinski, C. J., and J. H. Gillis, J., concurred.